      Case 1:20-cv-03677-LGS-KHP Document 209 Filed 02/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 MOJO NICHOLS, SUSAN BREWSTER,
 DUANE DEA, MARYANNE DERACLEO,
 KAREN KELLY, REBECCA RICHARDS,                     No. 20 Civ. 3677 (LGS) (KHP)
 JENNIFER SELLERS, and STACY
 SPENCER,

 Individually and on Behalf of All Others
 Similarly Situated,

                                Plaintiffs,

                           v.

 NOOM, INC., ARTEM PETAKOV, and
 JOHN DOES 1 TO 5,

                                Defendants.


                       NOTICE OF PLAINTIFFS’ MOTION TO
                   MODIFY THE STIPULATED PROTECTIVE ORDER

       PLEASE TAKE NOTICE that pursuant Federal Rule of Civil Procedure 26(c), this

Court’s inherent power, and the Court’s February 5, 2021 Discovery Order (ECF No. 195) on a

date and time to be designated by the Court, before the Honorable Katharine H. Parker, United

States Magistrate Judge for the Southern District of New York, 500 Pearl Street, New York, New

York 10007, Plaintiffs will and hereby do move this Court for an Order modifying the Parties’

Stipulation and Protective Order, ECF No. 58, to allow the parties to use Confidential Information

disclosed in this action in connection with any other action commenced by a party that involves

the same or similar transactions or occurrences that gave rise to the above-captioned matter.

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Plaintiffs rely on

the accompanying Memorandum of Law. A proposed Order will follow.
     Case 1:20-cv-03677-LGS-KHP Document 209 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021                Respectfully submitted,

                                        WITTELS MCINTURFF PALIKOVIC

                                        By:    /s/ Steven L. Wittels
                                               Steven L. Wittels (SW-8110)
                                               J. Burkett McInturff (JM-4564)
                                               Tiasha Palikovic (TP-5697)
                                               Steven D. Cohen (SC-7243)
                                               Jessica L. Hunter (JH-0025)

                                               18 HALF MILE ROAD
                                               ARMONK, NEW YORK 10504
                                               Telephone: (914) 319-9945
                                               Facsimile: (914) 273-2563
                                               slw@wittelslaw.com
                                               jbm@wittelslaw.com
                                               tpalikovic@wittelslaw.com
                                               sdc@wittelslaw.com
                                               jlh@wittelslaw.com

                                               Counsel for Plaintiffs and
                                               the Proposed Class
